Citation Nr: 1512892	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability, including eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1985 to May 1985, and active service from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

Resolving doubt in his favor, eczema of the hands is shown to have had its onset in service.


CONCLUSION OF LAW

Resolving  doubt in his favor, eczema of the hands was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Analysis

The Veteran alleges that he suffers a current skin disability as a result of service.  Specifically, he contends that he began to suffer recurring rashes and blisters in his right hand while serving in the Persian Gulf War.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Based upon the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for eczema of the hands is warranted.  

First, the Veteran's most recent examinations, including an August 2010 private treatment record, an August 2011 VA examination report, and a September 2012 VA examination report, indicate that the Veteran has eczema of the hands.

Second, the Veteran's service treatment records (STRs) support his assertions that he first experienced symptoms of a skin disability during service.  In October 1990, the Veteran complained of a rash for the past 6 days, described as a sudden onset of itching, redness and blisters that were crusted.  

Third, the competent and credible evidence supports the Veteran's contention that he continued to suffer a skin disability of the hands after service.  The record contains numerous lay statements from individuals who knew the Veteran prior to his service and thereafter, including fellow soldiers, his wife, and a co-worker.  The statements indicate that the Veteran began to have recurrent rashes and blistering on both hands following his active duty service.  The Veteran also testified at his Board hearing that he sought dermatological treatment from 1991 to 1996; however, those treatment records have been destroyed.  Finally, an August 2010 report of private treatment indicates that the Veteran was treated for a rash outbreak of the hands.  Although the post-service record does not include medical evidence prior 

to August 2010, the Board finds that the Veteran is competent to report that he has suffered recurrent rashes and blisters pain since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.

A January 2011 VA examiner stated that an opinion regarding etiology could not be provided without resort to mere speculation.  A September 2012 VA examiner rendered a negative etiology opinion, but did not review of the claims file.  Failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  In this case, the Board finds the absence of review of the Veteran's claims file to be crucial, because there is documented in-service treatment for a rash, multiple lay statements on continuity of skin symptoms following service in the Gulf War, and a private medical record which evaluated the Veteran's hands during a flare-up.

Based on the foregoing, and by resolving doubt in favor of the Veteran, the Board finds that eczema of the hands was incurred in service.  Thus, service connection is warranted and the appeal is granted.  38 C.F.R. § 3.102.


ORDER

Service connection for eczema of the hands is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


